 HOTEL & RESTAURANT EMPLOYEES LOCAL 2  (CASTAGNOLA) 441Hotel Employees and Restaurant Employees, Local 2 and Castagnola, Inc. of San Francisco d/b/a Castagnola™s Restaurant.  Case 20ŒCBŒ11531 September 30, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND WALSH On July 11, 2002, Administrative Law Judge Burton Litvack issued the attached decision.  The Respondent Union filed exceptions and a supporting brief and the General Counsel filed cross-exceptions and a brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order. We agree with the judge™s conclusion that the Union did not unlawfully refuse to bargain with the Employer.  As the judge found, Employer Attorney Mark Montobbio summarily rejected all of the Union™s proposals, and stated that he had no counterproposals and that the Em-ployer did not want to change anything.  The Union ac-cepted the Employer™s bargaining position, as expressed by Montobbio, that it wanted no changes to the existing contract.  Clearly, such acceptance was not an act of bad faith.  Montobbio™s subsequent letters to the Union left it to the Union to inform the Employer if it wished to con-tinue bargaining.  The Union, having accepted the Em-ployer™s bargaining position, saw no need to respond.1  In these circumstances, we find that the Union did not act unlawfully in failing to resume negotiations.2ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed.    Lucile Lannan Rosen, Esq., for the General Counsel. Kim C. Wirshing, Esq., of San Francisco, California, for the Respondent.                                                                                                                       1 We do not rely on the judge™s finding that the Employer required, as a condition precedent for resuming bargaining, that the Union advise the Employer in writing of its desire to do so. 2 We find it unnecessary to pass on the judge™s finding that the Un-ion™s assertion of a contract was mistaken, or his speculation as to how the General Counsel might have handled a union charge that the Em-ployer refused to execute the parties™ agreement, because these findings are not necessary for the resolution of the unfair labor practice alleged in the complaint.  For the same reason, although we adopt the judge™s findings as to the Employer™s conduct with respect to bargaining, we find it unnecessary to pass on his suggestion that the Employer™s ac-tions constituted bad-faith bargaining. J. Mark Montobbio, Esq., of San Rafael, California, for the Charging Party. DECISION STATEMENT OF THE CASE BURTON LITVACK, Administrative Law Judge.  The un-fair labor practice charge in the above-captioned matter was filed by Castagnola, Inc. of San Francisco d/b/a Castagnola™s Restaurant (the Charging Party) on June 14, 2001.1 After an investigation, based upon the above unfair labor practice charge, on August 20, the Acting Regional Director for Region 20 of the National Labor Relations Board (the Board) issued a complaint, alleging that Hotel Employees and Restaurant Em-ployees, Local 2 (Respondent), engaged in, and is continuing to engage in, an unfair labor practice within the meaning of Sec-tion 8(b)(3) of the National Labor Relations Act. Respondent timely filed an answer, essentially denying the commission of the alleged unfair labor practice. Pursuant to a notice of hear-ing, a trial on the merits of the alleged unfair labor practice was held before me on November 29 in San Francisco, California. During the trial, all parties were afforded the right to examine and to cross-examine witnesses, to offer into the record all rele-vant documentary evidence, to argue their legal positions orally, and to file posthearing briefs. The latter documents were filed by counsel for the General Counsel and by counsel for Respondent, and both briefs have been carefully considered by me. Accordingly, based on the entire record, including my ob-servation of the testimonial demeanor of each witness and the post-hearing briefs, I make the following FINDINGS OF FACT I. JURISDICTION At all times material, Respondent, a corporation, with an of-fice and place of business on Fisherman™s Wharf in San Fran-cisco, California, has been engaged in the operation of a restau-rant. During the year ending on December 31, 2000, in con-ducting its business operations described above, the Charging Party derived gross revenues in excess of $500,000 and re-ceived goods and products valued in excess of $5000 directly from suppliers located outside the State of California. Based on the foregoing, the Charging Party has been, and is now, an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act, II. LABOR ORGANIZATION Respondent is now, and has been, a labor organization within the meaning of Section 2(5) of the Act. III. THE ISSUES The General Counsel alleges that, notwithstanding the Charging Party™s requests that Respondent meet and bargain with it for a successor collective-bargaining agreement, the former has steadfastly failed and refused to do so and thereby engaged in conduct violative of Section 8(b)(3) of the Act. Contrary to the General Counsel, Respondent argues that the parties reached agreement on a successor collective-bargaining  1 Unless otherwise stated, all events occurred during 2001. 340 NLRB No. 52  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 442 agreement when Respondent surprised the Charging Party by 
accepting its offer for a new agreement and that, as the Charg-
ing Party had no intent in reaching agreement for a new con-
tract with Respondent, no violat
ion of the Act may be found. 
IV. THE ALLEGED UNFAIR LABOR PRACTICES 
A. The Facts 
Pursuant to a lease agreement with the city of San Francisco, 
the Charging Party, a corporation, owns and operates a restau-
rant on Fisherman™s Wharf, wh
ich is a land and wharf area, 
adjacent to San Francisco Bay, owned by the city, and, al-
though the record is silent as to
 his ownership interest in the 
corporation or his corporate title, if any, there is no dispute that 

the operator of the restaurant is Andrew Lolli. The record estab-
lishes that since at least May 
1, 1970, the date on which the 
lease agreement between the Charging Party and the city of San 

Francisco commenced, Respondent and the Charging Party 
have had a collective-bargaining 
relationship; that the relation-
ship has resulted in successive collective-bargaining agree-

ments, the most recent of which expired, by its terms, on April 
30, 2000; and that Respondent is
 the bargaining representative 
of all the Charging Party™s employees performing work covered 

by the terms of the successive co
ntracts. J. Mark Montobbio is 
the Charging Party™s attorney for labor relations matters and 

Hector J. Reinaldo, an attorney, is an ﬁadvisorﬂ to Lolli on 
business matters. Michael Casey is Respondent™s president and Lamoin Werlein-Jaen is its vice president and a field represen-
tative. The record further establishes that on expiration of the 
parties™ most recent collective-bargaining agreement Respon-
dent made no request that the Charging Party enter into nego-
tiations for a successor agreement, and the latter just continued 
the terms and conditions of employment of the expired agree-
ment. 
The genesis of the instant labor dispute was Lolli™s desire, 
resulting from his advanced age and fragile medical condition, 
to sell the restaurant. According to Attorney Montobbio, in 
December 2000, rumors concerning a possible sale of the res-

taurant by Lolli, began appeari
ng in newspaper articles. At 
approximately this time, one of
 Respondent™s representatives, 
Alphonso Pines, telephoned him 
and asked whether he knew 
anything about the sale of the 
business. Montobbio denied such 
knowledge but ﬁpromisedﬂ he woul
d return Pines™ call. Shortly 
thereafter, Montobbio met with 
Reinaldo, who informed Mon-
tobbio that, in fact, Lolli was trying to sell the business and that 

he was assisting Lolli in negotiating with a prospective pur-
chaser. The two attorneys agreed that Montobbio should imme-
diately notify Respondent of the 
pending sale of the restaurant 
and of the identity of the buyer. Thereafter, in January, Mon-
tobbio wrote to Respondent, info
rming it of the sale and dis-closed the prospective purchaser™s identity. Casey also was 
aware of rumors of the possible sale of the business in Decem-
ber 2000, and receipt of Montobbio™s letter confirmed for him 
that the rumors were factual. Subsequently, according to Mon-
tobbio and Casey, in either January or February, they met at the 
World Trade Club
2 in San Francisco. According to Montobbio, 
Casey ﬁindicated that he wanted 
Castagnola™s to guarantee that 
whoever purchased the restaurant would hire all of the former employees and sign an agreement with [Respondent].ﬂ Mon-
tobbio replied that the purchaser
 had already informed Lolli 
that recognition of Respondent ﬁwould depend upon what hap-pened after they purchased the businessﬂ and that ﬁwe couldn™t 
guarantee one way or the other what would happen.ﬂ
3 Montob-bio added that he was prepared to discuss severance pay for the 
affected restaurant employees. Casey™s recollection was simi-
larŠthat, after he raised such issues as the ﬁextension of bene-
fitsﬂ and the ﬁretention of the 
workers and their jobs,ﬂ Montob-
bio informed Respondent™s pres
ident that the Charging Party 

was prepared to offer a ﬁhandsomeﬂ severance package to the 
restaurant™s employees. After 
meeting with Montobbio, Casey 
telephoned the owner of the prospective buyer and was in-
formed that the buyer ﬁhad no intentionﬂ of either hiring the 
restaurant™s employees or ag
reeing to operate under a union 
contract.4 The Charging Party™s lease agreement with the city of San 
Francisco provides that an entity, known as the San Francisco 
Port Commission (SFPC), must appr
ove the transfer of its lease 
to another entity, and, without the approval of the SFPC, the 
Charging Party could not consummate
 the sale of its restaurant 
to the potential buyer.
5 The SFPC holds monthly public meet-
ings, and, commencing in late 2000 and continuing through the 
first 4 months of 2001, Reinaldo, Montobbio, and Lolli regu-
larly appeared at the meeti
ngs, attempting to convince the 
SFPC to approve the transfer of the lease to the potential 
owner. Also, at said meetings, 
aware of the potential owner™s 
opposition to any bargaining relati
onship with it, representa-
tives of the Union voiced their opposition to the approval of the 
transfer of the lease. According to Casey, in opposing the sale 
of the restaurant, Respondent™s st
rategy was to inform the resi-
dents of San Francisco and the SFPC that, by dint of agreement 
between the Charging Party and 
the potential buyer ﬁworkers 
were being thrown out on the 
streetsﬂ and that Respondent 
required a ﬁsuccessorship agreem
entﬂ from the Charging Party 
as an express condition of any new collective-bargaining 
agreement. As of the date of 
the instant hearing, the SFPC had 
                                                          
 2 Montobbio and Casey were well 
acquainted with each other, hav-ing negotiated collective-bargaining agre
ements for, at least, four prop-
erties, including Castagnola™s. 
3 During cross-examination, Mont
obbio stated that he was well 
aware of the position of the prospect
ive buyerŠﬁthey said they wanted 
Castagnola™s to resolve whatever differences they had with the Union 
because . . . they didn™t want to buy a restaurant and have a problem 
when they opened up.ﬂ 
4 Hector Reinaldo confirmed that this was the prospective buyer™s 
position. According to Reinaldo, the 
former told Lolli that he was not 
interested in becoming involved in
 any labor problems, and Lolli re-
plied that he did not have an ex
isting union contract. Reinaldo had a 
followup conversation with the buyer, explaining that there was an 
expired collective-bargaining agreemen
t but no severance package. The 
prospective buyer responded that those were all the Charging Party™s 

problems. 
5 According to Montobbio, there w
ould be no close of escrow until 
the SFPC approved the transfer of the lease to the prospective pur-
chaser.  HOTEL & RESTAURANT EMPLOYEES LOCAL 2 (CASTAGNOLA) 443yet to approve the transfer of the 
lease. In this regard, according 
to Montobbio, ﬁ[Respondent] has 
political power in San Fran-cisco and was successful in gett
ing the SFPC to delay action.ﬂ 
Concomitant with their appearances before the SFPC, Mon-
tobbio and Casey engaged in bargaining over the Charging 
Party™s proposed severance package for the restaurant™s bar-
gaining unit employees.
6 One such meeting was held on April 
5.7 There is no dispute that this meeting was largely devoted to 
discussion of the Charging Party™s severance proposal, which 
Montobbio increased to approximately $400,000 and to which 
Respondent presented a counterproposal.
8 Also, at some point 
during the meeting, Casey ga
ve Montobbio Respondent™s pro-
posals for a successor collective-bargaining agreement, General 
Counsel™s Exhibit 3.
9 While promising to examine the contract 
proposals, Montobbio refused to di
scuss them at that meeting. Subsequently, according to Mont
obbio, ﬁI received a call from 
Mike Casey asking me if we w
ould sit down and meet to nego-
tiate a new collective-bargaining agreement since now the res-
taurant had reopened.ﬂ Montobbio 
replied, asking ﬁwhy waste 
our timeﬂ since the owner was trying to sell the restaurant, but, 

after Casey said Respondent had 
the right to request contract 
bargaining, Montobbio agreed that
 Casey was legally accurate. 
The two men then agreed to meet on May 18. Asked if the pur-
pose of this meeting was to discuss a successor agreement, 
Montobbio cryptically replied, 
ﬁWell, my intention, you know, 
Mike asked for the meeting was to discuss everything. The 

severance . . . that was number one and our priority.ﬂ 
There is, of course, no dispute that the parties met on May 18 
at Respondent™s office and that they devoted almost the entire 
meeting to a discussion of Respondent™s successor contract                                                           
                                                           
6 During February and March, Mont
obbio met with Casey on at least 
two occasions regarding the Charging Party™s proposed severance 
package for the restaurant™s employ
ees and increased the offer from a 
total package of $250,000 to $390,000 to be divided amongst the em-

ployees according to length of service at Castagnola™s. 
7 On March 1, Lolli closed the re
staurant ostensibly because his 
health was failing but actually, accordi
ng to Montobbio, as a tactic to 
pressure the SFPC to finally approve 
the sale. However, ﬁthe Port took 
the position that if the restaurant did not . . . resume its operations it 

could void the lease. And [as] the 
lease is the value of Mr. Lolli™s in-
vestment . . . he basically was forced
 to reopen, and he did so . . . in 
April.ﬂ In doing so, the Charging Party did not reinstate all of its em-
ployees in accordance with their seniority and, as a result, Respondent 
filed a contractual grievance, alle
ging that 10 employees should have 
been offered reemployment on the reopening of the restaurant. 
8 Respondent proposed a severance package including $1,500,000 to 
be divided amongst the employees, ex
tended benefits for the length of 
any closure of the restaurant, and, the Charging Party™s agreement to 
make rehiring the employees a condition of the sale. 
9 Attached to GC Exh. 3 was a two-page ﬁsuccessorship addendum.ﬂ 
The provision required the Charging 
Party, as a condition of any 
agreement to sell the restaurant, to ensure that any collective-bargaining 

agreement between the parties would be binding upon the buyer, who 
would be obligated to execute th
e collective-bargaining agreement. 
Further, if such a provision was not included in an agreement to sell the 
restaurant, the Charging Party would 
be required to pay to its employ-
ees the difference between the contractual wages, fringe benefits, and 
other monetary amounts 
and those amounts paid by the buyer for the 
length of the contract. 
proposals. Present for the Charging Party
10 were Montobbio 
and Reinaldo,
11 and representing Respondent were Casey, Wer-
lein-Jaen, and approximately 15 
of the restaurant™s employees. 
Montobbio testified that the barg
aining session, which lasted 
for just an hour, commenced with Casey distributing copies of 
Respondent™s contract proposals a
nd saying that they wanted to 
spend the time negotiating the provisions. Montobbio re-
sponded that he would go through the proposals and, rather 

than asking any questions, he began stating his position as to 
each proposal. The first proposal was Respondent™s demand for 
a 5-year contract term. According to Montobbio, ﬁI told Mike 
that Castagnola™s would not ac
cept the five-year agreementﬂ 
and, as there was a pending sale
, ﬁthat I had no proposal at that 
time . . . and . . . would . . . discuss the term later on.ﬂ Regard-ing the next proposal, health 
and welfare, Montobbio asked for 
the current cost of the parties™ agreement. Casey said he did not 
know the exact figures, and Montobbio asked him to have the 
cost figures available before the next meeting.
12 The next pro-
posal concerned employee vacations, and ﬁI told them we 

weren™t interested in that and that . . . we weren™t prepared to 
agree to more vacation that we had in the expired agreement.ﬂ 
As to Respondent™s proposal on part-time employees, which 
involved eliminating the contract language, which gave the 
Charging Party ﬁsome reliefﬂ in
 hiring employees, Montobbio 
said ﬁthe restaurant wasn™t willing to agree to eliminate that 

language from any contract.ﬂ Ne
xt, responding to Respondent™s 
proposal adding some paid holidays and requiring the Charging 

Party to pay holiday pay whether or not employees work on a 
listed holiday, Montobbio ﬁrejected 
that . . . we weren™t inter-
ested in increasing any holidays over what we were presently 

paying.ﬂ On Respondent™s paid 
time off and extended sick 
leave proposals, Montobbio, who was familiar with the pro-
posed language from other negotiations with Respondent, told 
Casey ﬁwe weren™t interested in agreeing to thatﬂ or to chang-
ing the existing contract language. In responding to the paid 
lunch period proposal, Montobbio ﬁtold [Casey] he knew we 

didn™t have the money. We weren™t prepared to agree to that. 
So we rejected that proposal.ﬂ
 Next, Respondent™s proposal on 
schedules modified the existing contract language, and ﬁI ex-

plained that . . . the restaurant, 
given [it™s] financial situation, 
had to be flexible, had to be able to send people home if busi-
ness was slow. And this would inhibit that.ﬂ Regarding the 
attached addendum on successorship, Montobbio said ﬁwe 
weren™t interested in their su
ccessorship addendumﬂ and ﬁthat 
 10 At this time, according to Mont
obbio, Lolli, who is over 90 years 
old, was in the hospital and seemingl
y near death. However, he rallied 
and recovered from his illness. 
11 Reinaldo confirmed Montobbio as to where the Charging Party™s 
interest lay. Thus, when asked at 
the hearing whether he and Montobbio 
had discussed the Union™s contract pr
oposals prior to May 18, he replied, 
ﬁNot the proposals. Basically, we 
talked of severance package.ﬂ Mon-
tobbio contradicted Reinaldo on th
is point, stating, during cross-
examination, he discussed bargaining
 with Reinaldo prior to the May 18 
meetingŠparticularly
 health and welfare and the pension plan in order 
to make them more cost efficient. 
12 During cross-examination, Montobbio conceded he told Casey 
ﬁthat the company did not want to spend more than what it was cur-
rently paying.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 444 we had made a proposal to them for a severance agreement,ﬂ 
which would remain on the table until May 31. As to Respon-
dent™s proposed language regardi
ng a banquet gratuity, ﬁI told 
them that at the time we weren™t interested in changing [the 
practice of how banquet gratuities were distributed between the 
employees who had worked a particular banquet].ﬂ As to Re-
spondent™s proposed automatic grat
uity for any parties of five 
or more patrons, Montobbio stated that he rejected the proposal but that he told Casey he might ﬁcome up with some kind of 
proposal.ﬂ13 Concerning the proposal on wages, which estab-
lished increases in each year of the contract, Montobbio said 
ﬁabsolutely notﬂ and that ﬁwe we
ren™t interested in increasing 
. . . our wage cost over what th
e restaurant was currently pay-
ing.ﬂ At this point, according 
to Montobbio, Casey asked for a 
listing of each current employee and his or her current wage 
rate. Montobbio agreed to provid
e this information at the par-
ties™ next bargaining session. Regarding Respondent™s pension proposal, according to Montobbio, 
ﬁwe rejected their proposal.ﬂ Finally, as to Respondent™s 
proposal on bargaining unit posi-tions, which was to restore indi
viduals excluded in 1997, ac-
cording to Montobbio, ﬁI told [Casey] that . . . we weren™t in-

terested in changing that.ﬂ
14   Montobbio further testified that, when he finished going 
through Respondent™s proposals 
for a successor collective-bargaining agreement, he repeated an earlier statement concern-

ing a May 31 deadline for Respondent to accept the Charging 
Party™s severance package propos
al. Then, he and Casey began 
discussing the Union™s contractua
l grievance on the Charging 
Party™s failure to recall 10 employees after the restaurant re-
cently resumed operations. Case
y advised that Respondent 
would contest the grievances, 
and Montobbio replied that the 
Charging Party would process them through the second step 
but, as the prior contract had expired, it would not agree to 
binding arbitration. At this poi
nt, Respondent™s representatives 
caucused. When they returned, the meeting just ended and 
Montobbio and Reinaldo left the building. According to Mon-
tobbio no date had been set for 
the parties™ next bargaining 
session, but he told Casey to ﬁget backﬂ to him as to when Re-
spondent wanted another bargaining session. Finally, during 
direct examination, asked if there was any discussion regarding 
employer proposals, Montobbio repl
ied, ﬁNo. I didn™t have any 
proposals at the time. I was just responding to their proposals. I 
would [get] back to them with my proposals when we met the 
next time.ﬂ However, during cros
s-examination, he averred that 
Casey might specifically have 
asked if he had any counter-
proposals, ﬁand I told him I didn™t at that time.ﬂ 
During cross-examination, Montobbio replied ﬁAbsolutely 
notﬂ when asked if Respondent made a proposal that the ex-
pired agreement be rolled over 
for a period of time and specifi-
cally denied that he made su
ch a proposal. However, he con-
ceded responding to several of Respondent™s proposals with the 
                                                          
                                                           
13 During cross-examination, asked 
why he would want to make a 
counterproposal on automatic gratuity, Montobbio replied that, before 
the Charging Party could make a decision on such a proposal, it ﬁwould 
have to make a decision of whether 
they would want to implement that 
kind of a practice. What impact that might have on customers.ﬂ 
14 Montobbio™s bargaining notes show him saying ﬁleave as isﬂ to 
eight of Respondent™s proposals. 
words ﬁleave as is.ﬂ Asked if he said anything to Casey which 
would have caused the latter to 
believe the Charging Party de-
sired to roll over the expired contract terms, the attorney re-

plied, ﬁNoﬂ because ﬁI said the areas we definitely rejected. I 
said the areas that . . . we prefer not to change. I said leave as is 
over some areas.ﬂ 
15 Asked if there is any difference between 
saying leave as is and actually agreeing to a contract with eve-

rything the same as in the prev
ious contract, Montobbio replied, 
ﬁYes . . . I was responding to their proposals. And I was trying 
to give them a rationale for why we were rejecting . . . them 
. . . . But when I make my count
erproposals, I put together all 
of the things the employer would like to have with a view in 

mind that there are many things . . . that are going to remain the 
same.ﬂ He added that he left 
the meeting anticipating another 
meeting and understood there would be some trading of pro-

posals done. Further, he denied leaving the meeting under any 
belief he just agreed to a new collective-bargaining agreement, 

for ﬁany contract that we ha
d was going to have [severance 
pay] language in it . . . we™d never have an agreement if they 
didn™t agree to our [proposal] because we couldn™t sell the 
business.ﬂ Continuing, Montobbio
 stated that he never con-
cluded a contract with Casey when, at the end, the parties failed 

to shake hands and agree they had a dealŠﬁNo, I don™t think I 
ever have with him or one of his other representatives. I think 
we™re always at the end, we got a deal. We got a deal.ﬂ Also, 
Montobbio conceded he did nothing regarding counterpropos-
als after the May 18 meeting as, in order to do so, he would 
have to bill his client, and Montobbio did not want to do so 
until a second bargaining session had been scheduled.
16 Finally, 
Montobbio conceded there have 
been occasions during collec-
tive bargaining when he has placed a final offer before a union 
and had it accepted subsequent
 to the bargaining session. 
 Hector Reinaldo testified that he appeared at the May 18 
meeting in order to assist Mont
obbio and that he possessed full 
authority to approve any agreements reached by Montobbio.
17 He further testified that Montobbio reiterated the Charging 

Party™s previous severance packag
e offer and said that he was giving Respondent until May 31 [to] accept. During cross-

examination, asked if Montobbio had reached agreement on a 
new collective-bargaining agreement, would he have approved 
it, Reinaldo said, ﬁNo, because 
I wouldn™t have given him per-
mission to do it.ﬂ According to Reinaldo, at the outset of the 

May 18 meeting, Montobbio told Casey he was ﬁnotﬂ prepared 
to negotiate on a collective-bargaining agreement; rather, 
ﬁwe™re here to talk to the se
verance package.ﬂ But, Montobbio 
then said he would go through [Respondent™s] proposals and 
 15 According to Montobbio the latte
r areas were vacations, holidays, 
paid time off, paid l
unch, schedule change, banquet gratuities, pension, and bargaining unit. 
16 While stating that his intent wa
s to have counterproposals to make 
at the parties™ next bargaining sessi
on, Montobbio initially denied ever 
having met with company representativ
es to discuss what to offer to Respondent; however, he later testified ﬁOh, yeah, I had talked to the 
company about . . . what kind of proposals we might want to make if 
we get . . . the severance package.
ﬂ Montobbio added that Reinaldo was 
the person to whom he spoke. 
17 Reinaldo conceded that, if Montobbio advised the Charging Party 
to approve an agreement, it 
ﬁprobablyﬂ would be ratified. 
 HOTEL & RESTAURANT EMPLOYEES LOCAL 2 (CASTAGNOLA) 445ﬁsummarily rejected them entirely.ﬂ
18 Then, stating he would 
give Respondent a ﬁreasonﬂ for rejecting each proposal, Mon-
tobbio ﬁwent through them one at a time.ﬂ As to whether Mon-
tobbio might have agreed to a roll over of the expired collec-
tive-bargaining agreement™s provisions, ﬁI wouldn™t have al-
lowed him to do it while I was sitting there. Our intention was 
to get the severance package accepted. The buyers had already 
indicated that they would not cl
ose the escrow as long as there 
was an existing union contract.ﬂ
19 However, Reinaldo denied 
that the Charging Party would never have agreed to a collec-
tive-bargaining agreement with Respondent as Montobbio had 
been in communication with the pr
ospective buyer™s attorney in 
order to find ﬁsome middle gr
oundﬂ between them. Finally, 
contradicting Montobbio, asked if
, at the end of the May 18 
meeting, Montobbio said he did not have any counterproposals 

to make, Reinaldo replied, ﬁNo, he didn™t say that,ﬂ and, asked 
if he and Montobbio had discu
ssed counterproposals, Reinaldo 
replied, ﬁYes, I had a 
discussion with him.ﬂ
20  With regard to what occurre
d at the May 18 meeting with 
Montobbio and Reinaldo, Michael 
Casey testified that Montob-
bio began by announcing that th
e restaurant™s severance pro-
posal was ﬁopenﬂ until May 31 and would be removed from 
ﬁthe tableﬂ on that date. Thereupon, the discussion turned to 
Respondent™s contract proposals, with Montobbio responding 
to each one. According to Casey, as to the term of the successor 
agreement, the former said he 
did not want a 5-year term but 
had nothing ﬁspecific to offer th
en.ﬂ Turning to health and wel-
fare, for which Respondent had proposed a maintenance of 
benefits provision,  Montobbio rejected that proposal and said 
ﬁthe company only wants to pay the current rates.ﬂ Also, Mon-

tobbio requested that Casey provide information as to the cur-
rent health and welfare costs. Concerning Respondent™s vaca-
tion proposal, ﬁI remember [Mon
tobbio] saying we reject any 
increase in the vacation.ﬂ Regarding part-time employees, ac-

cording to Casey, ﬁ[Montobbio] stat
ed that we want to leave it 
as it is in the contract with 
the change negotiated in 1997.ﬂ As to holidays, ﬁMontobbio rejected any new holidays, saying 
ﬁwe™ll leave it as it is.ﬂ Turn
ing to paid time off, Montobbio 
said ﬁWe don™t want any change, and we don™t want any added 

costs. And this PTO proposal will do that.ﬂ As to paid lunch, 
Montobbio said ﬁ. . . we don™t want any change.ﬂ With regard 
to schedules, Montobbio said they wanted ﬁ. . . the right to 
schedule as in the past . . . .ﬂ On Respondent™s lengthy succes-
sorship addendum, the Charging 
Party™s attorney ﬁ. . . was 
adamant. Absolutely not.ﬂ Mont
obbio then said he rejected Respondent™s banquet gratuities proposal. Concerning Respon-
dent™s automatic gratuity propos
al, Montobbio said, ﬁwe reject 
that and do not want any change in that.ﬂ Turning to Respon-

dent™s proposed wage rates and increases, Montobbio ﬁ. . . 
wasn™t looking to raise the wages for everybody when eventu-
                                                          
 18 According to Reinaldo, Montobbio rejected Respondent™s propos-
als after discussing them with Reinaldo in private. 
19 Reinaldo was explicit that the ﬁgoalﬂ of meeting with Respondent 
ﬁ. . .  was to get the severance package accepted.ﬂ 
20 Reinaldo conceded he was not rea
lly interested in any counterpro-
posals as ﬁI wanted to get the seve
rance package voted on.ﬂ Further, he 
was unable to recall any of the circ
umstances of his conversation with 
Montobbio regarding counter-proposals. 
ally Mr. Lolli would not be the owner of the property.ﬂ As to 
Respondent™s pension proposal, ﬁ. 
. . he said leave the amount 
the same as it is in the current agreement.ﬂ Regarding the bar-

gaining unit proposal, Montobbio ﬁ. . . said that they didn™t 
want any change in that.ﬂ At this point in the meeting, accord-
ing to Casey, he asked Montobbio if he had any counter-
proposals, ﬁand [Montobbio] said we™ll only look at health and 
welfare, which contradicted what had been said earlier. And 
then I said, you have no counters 
to make . . . . He said, None. 
We don™t want to change anything. We™re going to sell the 
restaurant. We™re willing to have a contract, but it™s more im-
portant to finish the sale.ﬂ He added that, if the sale was unsuc-
cessful, ﬁ. . . then we™ll be right back in court . . .ﬂ and ﬁ. . . 
there™s no way the money is going to stay on the table.ﬂ Then, 
the discussions turned to th
e pending contractual grievance 
over the individuals, who were not
 recalled when the restaurant 
reopened in April, and Montobbio 
warned that ﬁ. . . we™re not 
going to binding arbitration, but 
we™ll process the grievances.ﬂ 
Then, after the parties reached an understanding as to Respon-
dent™s access to the property, Case
y ﬁ. . . made it clear that we 
are not going to accept [the] seve
rance packageﬂ and asked for 
ﬁ. . . a listing of the current workers and the wages of those 
workers . . . .ﬂ 
 Respondent™s vice president Werlein-Jaen™s version of what 
was said during the May 18 meeting was more concise than that 
of Casey. According to the former, ﬁ[the bargaining session] 
began with Mr. Montobbio discussing the severance package 
that he wanted us to consider. And he explained that . . . there 
was a deadline on it. And he e
xplained that if we could not 
reach an agreement on it . . . it would go to court and that the 

money would no longer be offered because it would be used in 
litigation.ﬂ After this, Casey said that the Union was there to 
negotiate a contract and that such was the reason for the meet-
ing. He then handed Respondent™s
 contract proposals to Mon-
tobbio, who read the document, and ﬁ[he] rejected every single 
one of our proposals.ﬂ Asked if he indicated some followup by 
the Charging Party, the witne
ss said, ﬁwhen we discussed the 
term of the agreement . . . I think he might have made reference 

of . . . we™ll talk about it.ﬂ At this point, according to Werlein-
Jean, Respondent™s representatives
 caucused and then returned 
to the meeting room. Then, the employer reiterated that they 
were rejecting all of our proposal
s. They did not have any pro-
posals to give us. And that was the end of the session.ﬂ Elabo-
rating on the latter point and, 
at the same time contradicting 
Casey, he stated that Montobbio ﬁ. . . did not say anything 

about counter-proposals.ﬂ Rather, ﬁI recall him numerous times 
repeating we don™t want a change. We want to keep the con-
tract the way it is.ﬂ Thereafter
, upon examining his bargaining 
notes, Werlein-Jaen contradicted
 his earlier testimony, stating 
that a copy of Respondent™s contract proposals had been given 
to Montobbio at an earlier meeting and that Montobbio rejected 
everything but the health and welfare ﬁquestion.ﬂ Finally, while 

on direct examination, asked by the undersigned if, after Mon-
tobbio rejected Respondent™s 
proposals, did Casey propose 
something as a collective-bargaining agreement, Werlein-Jaen 

responded, ﬁNo.ﬂ Then, asked if he believed a contract had 
been reached after bargaining that day, the witness replied, 
ﬁNo, they rejected ever
y one of our proposals.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 446  During cross-examination, 
Werlein-Jaen recalled Montob-bio specifically rejecting Respon
dent™s health and welfare pro-
posal but then ﬁ. . . making stat
ements about we didn™t know if 
it was going to increase and how much over the future.ﬂ Asked 
to explain why his bargaining 
notes have Montobbio saying the 
Charging Party would ﬁtake a look atﬂ the health and welfare 

contributions, Werlein-Jaen cont
ended such was not a ﬁliteral 
translationﬂ of Montobbio™s comme
nts and, in any event, he 
found Montobbio to have been ﬁcontradictoryﬂ during the bar-
gaining session. Then, asked what Montobbio said about the 
contract term, Werlein-Jaen 
said Montobbio rejected Respon-dent™s proposal, saying ﬁ. . . something like that in the context 

of we want to sell the restaura
nt, why would we want to sign a 
five-year contract.ﬂ The witnes
s was not sure why he noted 
Montobbio said ﬁwe will lookﬂ at the term issue. 
 While testifying in agreemen
t with Respondent™s vice presi-dent that, at the close of the Ma
y 18 bargaining session, he did 
not believe the parties had reached agreement on a collective-

bargaining agreement, Michael Casey also testified that, after 
reviewing his bargaining notes 
and discussing the matter with 
other officials of Respondent, he concluded that the Charging 

Party would never present any counterproposals and, in order to 
ensure that an arbitrator would decide the merits of the contrac-
tual grievance over the restaurant™s failure to recall 10 indi-
viduals upon reopening, ﬁ. . . we would have to swallow a con-
tract that didn™t include wage increases . . . [or] the pension 
improvements.ﬂ A short while later, according to Casey, he 
held a meeting with the bargaining unit employees, and, not-
withstanding that Montobbio neve
r explicitly stated a proposal 
for rolling over the employees™ ex
isting terms and conditions of 
employment as a contract propo
sal, after discussing the situa-
tion, the employees voted to ac
cept the Charging Party™s bar-
gaining positions, as stated at the May 18 meeting, as its collec-
tive-bargaining agreement. 
 Asked if his analysis of the May 18 meeting was that the 
Charging Party had, in effect, 
proposed a roll-over of the ex-
pired agreement, Casey said, ﬁNo, actually my analysis was 
that the company didn™t want a contract. The company wanted 
to sell the . . . restaurant.ﬂ At the meeting, they ﬁ. . . said they 
were rejecting everything. Had no proposals to make, and . . . 
that we don™t want to change anything. That to me is a state-
ment . . . as to what the collective-bargaining agreement would 
look like if they were going to ha
ve one.ﬂ While ﬁI knew in my heart  that  they  didn™t want to have a  contract,ﬂ it was, and  is, 

ﬁ. . . my view that by rejecting everything, not putting any pro-
posals out on the table, we said, 
fine, we™ll withdraw everything 
and just accept the current terms as you have said that you™re 
happy with keeping things as they are.ﬂ 
 Thereafter, on May 29, Casey sent the following letter to 
Montobbio. It reads:  
 At our last negotiating meeting, dated May 18, 2001, you re-
jected each of the union™s pro
posals related to modifications 
of the collective bargaining agreement. In so doing, you re-
sponded that the company wished to retain terms of the exist-
ing contract.  
After consideration of the company™s position related 
to these issues, the union has decided to withdraw all pre-
vious proposals we have made and accept the company™s 
last offer, i.e. to roll-over all existing terms into a new col-
lective-bargaining agreement.  
Accordingly, enclosed 
are two signed Memorandums 
of Understanding for a new collective bargaining agree-
ment. Please see that your 
client properly executes both 
documents and returns an original to my office.  
While this resolves the contract for Castagnola™s, I re-
mind you that in the event of a sale, the owner is still un-

der the obligation of negotiating the effects of any such 
sale.  
 On reading Casey™s letter, Mo
ntobbio immediately replied in 
writing. His letter, dated May 30, is as follows:  
 I received by messenger your letter today in which you pur-
port to accept Castagnola™s proposal for a 
new collective bar-gaining agreement. Please be advised that at no time did 

Castagnola™s propose a collect
ive bargaining agreement. At 
our last negotiation session, Castagnola™s responded to your 
proposals and rejected your proposals. At that meeting there 
was no discussion or any agreement on any of your proposals, 
including the term. It is Castagnola™s intention to present a 
counterproposal to Local 2 whic
h will include changes in lan-
guage as well as proposed new benefits, and a severance 

agreement in the event of the sale of the restaurant.  
If you would like to reach an agreement, I suggest you 
call me to schedule a meeting so that we may present 
Castagnola™s proposals for a new contract. I will await to 
hear from you. 
 Approximately a week later,
21 having heard nothing from 
Casey about scheduling anothe
r bargaining session, Montobbio 

placed a telephone call to Re
spondent™s president. Montobbio 
testified, ﬁ. . . I told him I had 
. . . gotten his letter, and I™m sure 
he™d gotten mine, and I said . . . what is this? We never made 
any proposals to you for a contract. I said we were going to get 
back to you with our proposals.ﬂ According to Montobbio, 
Casey ﬁdisagreedﬂ with him, and Montobbio suggested they 
turn to [Respondent™s] proposals. He mentioned the proposed 
5-year term and said, ﬁI told you we wouldn™t accept a five-
year term and I had no proposal fo
r a term.ﬂ Casey replied that 
he ﬁunderstoodﬂ Montobbio as sa
ying ﬁthe existing contract 
was okay. And I said, No, there were proposals you made 
where I said we would rather have the existing contract lan-
guage. But I never proposed that we would extend the existing 
contract language for any period of
 time.ﬂ Casey re
iterated that 
he ﬁdisagreedﬂ with Montobbio. 
The latter then asked if they 
were going to meet, but ﬁit was kind of left up in the air.ﬂ Ca-
sey failed to deny the occurrence of this conversation or to offer 
a different version of what was said by Montobbio and him. 
On June 12, Montobbio sent a letter to Casey. It reads as fol-
lows:                                                             
 21 May 31, the date, which the Charging Party gave to Respondent as 
a deadline for agreeing to its proposed severance package, passed, and 
the record is unclear as to whethe
r the Charging Party removed it from 
Respondent™s consideration. 
 HOTEL & RESTAURANT EMPLOYEES LOCAL 2 (CASTAGNOLA) 447Please advise me if you are wi
lling to continue negotiations 
with Castagnola™s Restaurant over a new collective bargain-
ing agreement. 
I would appreciate hearing from you as I would like to 
schedule a meeting. B. Legal Analysis 
The General Counsel contends that, by refusing to meet and 
bargain with the Charging Party, Respondent engaged in acts 
and conduct violative of Section 8(
b)(3) of the Act. Counsel for 
the General Counsel proffers no underlying theory for these 
allegations and, instead, essen
tially contests Respondent™s as-
serted acceptance of the Charging Party™s contract offer. Thus, 
noting Michael Casey™s admissions that, during the parties™ 
May 18 bargaining session, the Charging Party never proposed 
a ﬁroll-overﬂ collective-bargaining agreement and, immediately 
after the meeting, he did not believe the parties had reached 
agreement on a successor agreement, counsel argues that Re-
spondent™s president was disinge
nuous in subsequently assert-
ing to Mark Montobbio Respondent had accepted the Charging 

Party™s ﬁlast offerﬂ to roll over
 all existing terms and conditions 
of employment into a new cont
ract. According to counsel, as, 
thereafter, Respondent failed to respond to the Charging Party™s 
requests for continued bargaining
, it violated its statutory obli-
gation to bargain with the Charging Party. However, the Board 
has held that a party™s own 
bad faith during bargaining may 
preclude a finding of unlawful bad-faith bargaining by the other 
party (
New Brunswick General Sheet Metal Works
, 326 NLRB 915 (1998); Louisiana Dock Co.,
 293 NLRB 233, 235Œ236 
(1989)), and, as, in agreement with counsel for Respondent, I 
do not believe that the Charging Party itself ever manifested an 
intent to engage in good-faith collective bargaining with Re-
spondent, I am unable to conclude that Respondent engaged in 
any acts and conduct violative of 
the Act. Finally, I also do not 
believe that the General Counsel
 may establish a violation of 
Section 8(b)(3) of the Act merely by challenging Respondent™s 
assertion of an agreement between the parties. 
 With regard to my belief that the Charging Party failed to 
manifest any intent to engage in good-faith collective bargain-
ing with Respondent, I initially qu
estion whether, subsequent to 
Casey™s May 29 letter to Montobbio, the Charging Party ever 
actually requested Respondent to 
resume contract bargaining 
with it. Thus, by the tepid wording of his letters dated May 30 

and June 12, attorney Montobbio appears to have placed a con-
dition precedent upon the Charging Party™s willingness to con-
tinue bargainingŠwritten notific
ation from Casey that Respon-
dent desired to engage in furthe
r bargaining. Lacking in either 
of Montobbio™s letters is an affirmative expression of the 
Charging Party™s desire to enga
ge in further bargaining or a demand that Respondent do so. In short, rather than affirma-
tively demanding continued negotiations, Montobbio™s lan-
guage is merely suggestive of a 
putative defense to a refusal-to- 
bargain allegation by Responde
nt. Specifically concerning the 
issue of intent, the record warrants the conclusion that the 
Charging Party had no interest in negotiating a successor col-
lective-bargaining agreement and was only interested in negoti-
ating a severance agreement with Respondent. Thus, attorney 
Montobbio admitted that, during a telephone conversation with 
Casey regarding a meeting to 
discuss Respondent™s contract 
proposals, he told Casey ﬁwhy 
waste our timeﬂ since the owner 
was trying to sell the restaurant and only agreed to bargain 
because he was legally obligated to do so. Further, Hector Re-
inaldo testified that, at the out
set of the May 18 meeting, Mon-
tobbio specifically advised Res
pondent™s representatives that, 
rather than a collective-bargaining agreement, he was present to 
discuss the Charging Party™s seve
rance package, which was the 
latter™s ﬁgoalﬂ for the meeti
ng; that Montobbio ﬁsummarily 
rejectedﬂ Respondent™s contract
 proposals; and that he (Re-
inaldo) would have permitted Montobbio to reach agreement 

upon a successor contract. Moreover, the Charging Party™s 
representatives were well aware that, inasmuch as all of the 
prospective purchaser™s existi
ng restaurants were nonunion, it 
would refuse to close escrow on 
the purchase of Castagnola™s if 
the restaurant™s employees were covered by a collective-
bargaining agreement. Finally, with regard to the matter of 
counterproposals, I credit Casey
22 that, during the May 18 
meeting, after rejecting Res
pondent™s proposals, replying to 
Respondent™s president™s question as to whether he had any 
counterproposals to make, Montobbio replied, ﬁnone,ﬂ and, 
based upon the record as a whole, I believe that the Charging 
Party had no intent to make any counterproposals to Respon-
dent 23 and that Montobbio™s statements, during his telephone 
conversation with and in his letter
s to Casey that such would be 
forthcoming were, at worst, mend
acious and, at best, cleverly 
designed to foreclose unfair labo
r practice findings against the 
Charging Party. 
Next, in contending that Resp
ondent unlawfully failed and 
refused to meet and bargain with the Charging Party, counsel 
for the General Counsel concentrates upon analyzing Respon-
dent™s defense of an offer and an acceptance and, specifically, 
what occurred during the partie
s™ May 18 bargaining session. 
However, in arguing that Casey™
s subsequent claim that he was 
accepting the former™s ﬁlast offerﬂ for a successor collective-
bargaining agreement was ﬁdisingenuous,ﬂ I believe that she 

has failed to address the appropriate legal issue. In my view, 
rather than its legal viability, the pertinent inquiry is whether, in 
his May 29 letter, Casey acted in
 bad faith in making his above 
assertion of an offer and an acceptance. Contrary to counsel, I 

believe that what Casey did was merely to asseverate a legal 
position to MontobbioŠat best, a correct view of what had 
occurred and, at worst, a colorable claim of a new contract, and 
close scrutiny of the record discloses no evidence of underlying 
bad faith. In this regard, Casey was quite credible that, after 
analyzing his notes of the May 
18 bargaining session, he under-
stood Montobbio™s rejection of each of Respondent™s contract 
proposals, his responses that the Charging Party desired no 
changes from the prior contract™s terms, and Montobbio™s 
statement that he had no counterproposals as forming the basis 
of a collective-bargaining agre
ement, one which Respondent 
                                                          
 22 As between the two witnesses, 
I found Casey more credible on 
this point. 
23 Montobbio™s testimony was internally
 inconsistent with regard to 
whether he held discussions with his 
client or Reinaldo as to counter- 
proposals, and Reinaldo specifically stated that, on behalf of the Charg-
ing Party, he was not interested in counterproposals. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 448 was forced to accept in order to preserve its contractual griev-ance regarding the individuals, whom the Charging Party failed to recall for work after reopening in April. Further, I note that Respondent™s abandonment of its demand that the Charging Party accept a stringent successorship provision in a new col-lective-bargaining agreement concomitant with its asserted acceptance of the Charging Party™s new contract offer appears to be redolent of good faith. Moreover, counsel for the General Counsel has cited no case citations supporting the proposition that a specious assertion of a collective-bargaining agreement alone vitiates a defense to an alleged violation of Section 8(b)(3) of the Act. In the foregoing circumstances,24 I find the allegations of the instant complaint to be without merit.                                                                                                                                                        24  Clearly, there was no basis for the General Counsel to allege that Respondent™s mistaken assertion of a contract equated to an unfair labor practice. Thus, in a not dissimilar context, if Respondent had alleged the Charging Party™s refusal to execute the proffered collective-bargaining agreement as an unfair labor practice, at most the General Counsel would have dismissed for insufficient evidence and would not CONCLUSION OF LAW The General Counsel has not established that Respondent has engaged in any violations of the Act.  On these findings of fact and conclusion of law and on the entire record, I make the following recommended25  ORDER The instant complaint is dismissed in its entirety.   have felt compelled to find that Respondent™s assertion of a contract was itself unlawful. Finally, I think what exists herein is an internecine dispute between two contractual parties one which is better left either to collective bargaining or to the political process for resolution. 25 If no exceptions are filed as provided by Sec. 102.46 of the Board™s Rules and Regulations, the findings, conclusions, and recom-mended Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the Board and all objections to them shall be deemed waived for all purposes.     